Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2017/0092041 to Kudo in view of U.S. Pat. No. 2018/0165913 to Ito.

In Reference to Claims 1, 15, and 18
An electronic gaming machine (Fig. 1), comprising:
at least one display device (Fig. 1 54);
a player input interface configured to receive player input from a player (Fig. 1 36); 
a credit input mechanism (Fig. 1 coin slot 24); and
a game controller including at least one processor (Fig. 2 controller 12 including a processor CPU 64 [0041]) configured to execute instructions (instructions [0009]) stored in a tangible, non- transitory, computer-readable storage medium (computer-readable storage [0009], memory device 84 [0041]), which, when executed by the game controller, cause the game controller to at least:
generate, based on a random number generator, at least one random number (RNG 72 [0041]);
query a lookup table of display symbols to be displayed in a grouped symbol position on the display device (Fig. 8 look up table of the reel with special wild symbol 94 in special grouped location 136 as demonstrated for display in Fig. 7), at least one entry in the lookup table associated with a plurality of single symbol positions (Fig.  8 grouped symbol position 136 is a plurality of three single positions.  Wild symbol 94 includes a symbol height 144 that is equal to the column height 126, yet symbol height 144 may be greater than, or less than, the column height 126 ([0063]), and a weight ([0042]);
select, based on the at least one random number, the at least one entry from the queried table (system uses random numbers to select a stop position on each reel of Fig. 8 look up table for use in stopping each of the mechanical reels [0046]);
determining a stop position (random numbers determine a stop position of each reel [0046]); and 
display in the grouped symbol position on the display device, based upon the selected entry, at least one grouped symbol having a symbol height of at least two times the height of a single symbol position (Fig. 7 displays a wild grouped symbol 94 with a height of at least two times the height of a single symbol).
However, Kudo is not explicit that wild 94 is composed of a population of partial symbols wherein at least two partial symbols combine to display a complete symbol having a height at least two times the height of a single symbol position.
One of skill in the art would be led to the teachings of ITO.  ITO teaches of video slot machines (Titl.) wherein an image 6a (Fig. 8) is presented on the reels.  Character image 6a spans three stop positions and is composed of a head section, body section, and a leg section (Fig. 4) which altogether form a complete symbol.  Additionally, the selection of a character 6a and the position of the character 6a are each randomly determined ([0125]).  Ito explains where the height of the reels is three consecutive positions, character 6a is displayed as in Fig. 5 (lower image) with the head section corresponding to the top stop position on a reel.  When the height of the reel is two consecutive positions or less, it is randomly determined that the character 6a head section is arranged at the symbol stop position corresponding to the upper section or at the symbol stop position corresponding to the middle section in the reel display area 20 ([0206]).  Thus, Examiner finds that that the random determination of character 6a and the random determination of where the head section is placed is equivalent to there being a weighted head section symbol and a population of non-weighted partial symbols composed on the middle section and leg section.  
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would modify the wild symbol of Kudo to function as the character 6a of Ito wherein there is a weighted head section and a plurality of non-weighted sections to more clearly explain how the wild symbols are positioned in consecutive positions other than three.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claims 2, 16, and 19
According to Applicant’s specification “sub-weight” is not explicitly defined.  The closest support of sub-weight Examiner can find is Applicant’s Spec. [0087] wherein when the non-zero sub-symbol is selected, that symbol will always occupy the first position in the play area and the other two “weight=0” (emphasis in original) symbols will always be the second and third symbols displayed in the play area.  As such, the non-zero weight of the group is effectively shared with all three members.”   Examiner construes “wherein the selected entry includes sub-weights associated with the display symbols” as partial symbols having no weight.  When the weighted single symbol is randomly selected, the associated non-weighted symbols are selected as well.  According to Ito, character 6a is a selected entry including sub-weights of zero associated with the middle section and leg section symbols and display the symbol in the group symbol position based on the sub-weights where the head section occupies the first position in the group and the middle and leg sections occupy the second and third positions, respectively, ([0206]).  

In Reference to Claims 3 and 17
Kudo discloses the grouped symbol position is divided into at least three partial symbol positions (Fig. 7 wild 94 occupies three single stop positions) and the display symbols are respectively displayed in the at least three partial symbol positions (Fig. 7 wild on reel).
In Reference to Claims 4 and 20
According to Ito, the head section symbol has the greatest weight and occupies the top position with the grouped symbol position of Kudo Fig. 7.

In Reference to Claim 5
Kudo in view of Ito teaches that the at least two partial symbols vertically adjacent to one another based upon sub-weights associated with the at least two partial symbols (Fig. 7 displays vertical arrangement).

In Reference to Claim 6
Kudo in view Ito teach all entries in the lookup table of Fig. 8 include a sufficient number of the at least two partial symbols to form the complete wild symbol.

In Reference to Claim 7
Kudo displays a plurality of game reels (Fig. 7), each of the plurality of game reels displayed in a respective vertical column, the plurality of game reels comprising a first game reel type having a plurality of single symbol positions and a second game reel type including the at least one grouped symbol position (Fig. 7 wild symbol and Fig. 8 lookup table) having a height at least 3 times the height of the single height symbol position (Figs. 7 and 8 height 144).

In Reference to Claim 10
Kudo discloses displaying the grouped symbol wild held in place while the single symbol positions of the other reels continue to spin (Fig. 11e, [0053]).



6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, Ito further in view of U.S. Pat. Pub. No. 2013/0102375 to Aoki.
Kudo discloses the invention substantially as claimed.  However, the reference does not explicitly disclose a display of an extension symbol and a plurality of single symbol positions and an award based on the extension symbol and single symbol positions.
Aoki teaches of a wagering games with extension reels (Titl.) wherein an extension symbol 445 is displayed on a reel in addition to single symbol reels (Fig. 6C).  The extension symbol is +6 and single symbol symbols Q, Q, Q, Q, Q are used in  the calculation of an award from a pay table ([0050, 0053, 0062]).  Aoki invents expansion symbols of an expanded array of symbol positions to provide “more ways for a player of the wagering game to win the wagering game and thus provides added excitement to the player” ([0060]).
One of skill in the art would be aware of Aoki and be aware that that the columns and rows of slot machines can be a dynamic rather than a static matrix of symbols.  The Courts have held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results in indicia of obviousness.
7.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, Ito further in view of U.S. Pat. Pub. No. 2017/0236383 to Nakamura.
Kudo discloses the display of the grouped symbol and the invention substantially as claimed.  However, the reference does not explicitly disclose a multiplier ladder, highlighting of the selected multiplier by modifying its size or shape, use of the multiplier as a wild symbol for payouts.
Nakamura teaches of a multiplier reel {multiplier ladder} (Fig. 11) wherein multiplier symbols 62 occupy the symbol array (Fig. 7).  When used the selected multiplier is enlarged to be conspicuous to the player ([0072] and Figs. 7 and 9).  Nakamura refers to the multiplier as a multiplier wild symbol and having functions as both a wild symbol and a multiplier symbol ([0054]).  Therefore, when a winning combination is formed, based on his special symbols, the player can have an expectation and excitement for winning the game ([0059]).
One of skill in the art is well-aware of the use of multipliers and would be aware of the multipliers of Nakamura to modify the wild symbols of Kudo to increase the excitement of the games for the mutual benefit of the player and establishment.  The Courts have held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715